IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT


                                           No. 95-40778
                                        (Summary Calendar)




NORRIS HICKS,

                                                                                  Plaintiff-Appellant,

                                               versus

ROBERT L. HORN, Sheriff;
JAMES A. COLLINS, Director, Texas
Department of Criminal Justice,
Institutional Division; LESLE WOODS;
CIRO E. DE LA VEGA; JOHN MCAULIFFE;
WILLIAM LAZENBY,

                                                                               Defendants-Appellees.


                             Appeal from United States District Court
                                for the Southern District of Texas
                                   (USDC No. CA-C-94-181)

                                           April 30, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

       This is an appeal from the district court’s order dismissing appellant’s 42 U.S.C. § 1983 action

as frivolous under 28 U.S.C. § 1915(d). Appellant argues that the district court abused its discretion

in dismissing his § 1983 action as frivolous. We have reviewed the argument and the record and find

no abuse of discretion in the dismissal. See Denton v. Hernandez, 504 U.S. 25, 31-32 (1992).

       APPEAL DISMISSED.




   Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.